DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 10 May 2021 has been entered; claims 157-170, 172-187, 189, 190, 192, 200-208, 210-215, 217-239, 270, and 272-274 remain pending, of which claims 165, 182-187, 189, 190, 192, 200-208, 210-215, 217-239, and 272-274 were previously withdrawn and are hereby rejoined in view of Applicant’s amendments to independent claims 182, 200, and 272-274, which now require the permanent aquatic storage structure (PASS) of independent claims 157 and 270. 

Response to Arguments
Applicant’s arguments, see Page 22 of the Remarks, filed 10 May 2021, with respect to the rejection of claim 171 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim 171 under 35 USC 112(b) has been withdrawn in light of the cancellation of this claim. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Werner on 13 May 2021.
The application has been amended as follows: 
Claim 200: within line 4, please replace “chemical to react” with –chemical to the fine tailings to react-. 
Regarding Claim 203: within line 3, please delete “with high molecular weight”. 
Regarding Claim 205: within line 2, please delete “ polymer”. 
Regarding Claim 206: within line 2, please delete “ polymer”. 
Regarding Claim 212: within line 2, please replace “deposited solids-enriched component remains in-place after deposition and forms” with –solids-enriched component remains in-place and forms-. 
Regarding Claim 222: within line 5, please delete “ generally”. 
Regarding Claim 225: within line 2, please delete “ thick”; and within line 3, please delete “ thick”. 
Regarding Claim 234: within line 2, please delete “ thick”.
Regarding Claim 235: within line 2, please delete “ thick”; and within line 3, please delete “ thick”. 
Regarding Claim 236: within line 2, please delete “ thick”; and within line 4, please delete “ thick”. 
Regarding Claim 237: within line 2, please delete “ thick”.
Regarding Claim 239: within line 2, please delete “ thick”.
Regarding Claim 273: within line 6, please replace “tailings to produce” with –tailings to which the immobilization chemical and the polymer flocculant were added to produce-. 
Regarding Claim 274: within line 7, please replace “tailings to produce” with –tailings to which the polymeric compound was added to produce-. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/            Primary Examiner, Art Unit 1778
14 May 2021